 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT JOHNSON,                                    No. 2:14-cv-0798 MCE DB
12                       Plaintiff,
13           v.                                         ORDER
14    ELK HORN GAS INC.,
15                       Defendant.
16

17          Pursuant to Local Rule 302(c)(11), a judgment debtor examination is scheduled before the

18   undersigned on May 24, 2019. (ECF No. 81.) On May 20, 2019, plaintiff filed a motion to

19   continue the judgment debtor examination to August 30, 2019, to allow plaintiff to effect service

20   on the judgment debtor. (ECF No. 82.) Plaintiff’s request will be granted.

21          Accordingly, IT IS HEREBY ORDERED that:

22          1. Plaintiff’s May 20, 2019 motion to continue (ECF No. 82) is granted; and

23          2. The May 24, 2019 judgment debtor examination is continued to Friday, August 30,

24   2019, at 9:30 a.m., at the United States District Court, 501 I Street, Sacramento, California, in

25   Courtroom No. 27, before the undersigned.

26   DATED: May 21, 2019                                   /s/ DEBORAH BARNES
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
